DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 9-11, 13-15, 17, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zong U.S. PAP 2013/0204606 A1 in view of Hajic U.S. PAP 2020/0210491.

Regarding claim 1 Zong teaches a computer-implemented method for performing review of semantic role labeling resources (methods for semantic role labeling of bilingual sentence pairs, see abstract), comprising: 
receiving pairs of automatically projected semantic verb frames (tokenizing and part-of-speech tagging a bilingual sentence pair , see abstract; finding verb pairs that align to each other, see par. [0049]); 
computing a similarity score for each of the pairs of semantic verb frames (performing word alignments on the bilingual sentence pair, see abstract; word alignment-based similarity score, see claim 10); 
training a joint distributional semantic system using the computed similarity scores (train model, see par. [0043]; For each word-aligned predicate pair, performing joint inference to obtain their arguments and the alignment between these arguments, see par. [0043]) ;
determining whether to merge each pair of the semantic verb frames, by applying the joint distributional semantic system to that pair (For each predicate, merging its duplicate argument candidates into one, see par. [0013]); 
However Zong does not teach in response to determining that a given pair of semantic verb frames should be merged, providing an indication to a recipient that the given pair of semantic verb frames should be merged.
IN a similar field of endeavor Hajic teaches  document indexing, full-text search, and retrieval, more particular to a computer-implemented method of domain-specific full-text document search, see par. [0001]. Statistical or other quantitative methods are used to rank the output of the search in case more or many documents are found and are to be presented to the user. To restrict the number of documents, or to focus the search, the search interface presents typically other choices to the user—faceted search, such as restriction to a certain period of document creation, author, type of the document, etc, see par. [0003]. In step 3, linking of all named and other non-verb entities in the corpus R2 to any large or small scale ontology O3B that contains at least a paragraph-long description of the ontology entry is performed resulting in Verb entities (predicates) linked to semantic classes O3B consisting of multilingual sets of normalized predicates, while the semantic classes are created based on extraction from parallel corpora and manual pruning using multiple annotation and majority voting technologies and pre-prepared data T3A for sense-based verb classification and T3B for named entity recognition; Next in step 4, the corpus R2 and the corpus R3 are merged, resulting in a corpus R4, where the corpus R3 is fully grounded, while the merge is performed as straightforward substitution of entities from the corpus R3 to labelled graphs containing the semantic analysis in the corpus R2, se par. [0016-0017]. Returned documents are pruned to a predefined number of outputs desired by the user or user interface, see par. [0040].
It would have been obvious to one of ordinary skill in the art to combine the Zong invention with the teachings of Hajic for the benefit of presenting choices to the user, see par. [0003].
Regarding claim 2 Hajic teaches the computer-implemented method of claim 1, wherein said computing similarity scores for each of the pairs of semantic verb frames (indexing will be multidimensional, i.e., performed on the resulting embeddings on top of words, lemmas and the named and linked entities in the semantically analyzed structure., see par. [0026]) includes: 
calculating a multilingual similarity score for each of the pairs of semantic verb frames (Verb entities linked to semantic classes O3B consisting of multilingual sets of normalized predicates, see par. [0016]; embeddings Q5 are used in an approximate search performed by multidimensional search methods through index X resulting in a set A of documents found, each associated with a real number representing similarity to the query Q, see par. [0020]); 
calculating a bilingual similarity score for each of the pairs of semantic verb frames (Verb entities linked to semantic classes O3B consisting of multilingual sets of normalized predicates, see par. [0016]; embeddings Q5 are used in an approximate search performed by multidimensional search methods through index X resulting in a set A of documents found, each associated with a real number representing similarity to the query Q, see par. [0020]); 
and calculating a syntactic similarity score for each of the pairs of semantic verb frames (syntactic analysis, see par. [0026]).
Regarding claim 3 Zong teaches the computer-implemented method of claim 2, wherein said calculating the multilingual similarity score for one of the pairs of semantic verb frames includes: identifying translational equivalents of each of the semantic verb frames in the one of the pairs in a multilingual, word-aligned parallel corpus (word alignment means to align words that are translation to each other in bitext, see par. [0041]); 
Hajic teaches adding a count of the translational equivalents of each of the semantic verb frames in the one of the pairs to a respective high-dimensional vector in a semantic space representation (semantic entity embeddings are vectors of real numbers. They are created from the corpus R4 using known techniques, see par. [0033]); 
and determining a similarity between the high-dimensional vectors of each of the semantic verb frames (embeddings computed on large amounts of documents will convert both terms to vectors which will be close together in the measure using similarity measure between their descriptors represented by the embeddings, see par. [0042]).
Regarding claim 5 Hajic teaches the computer-implemented method of claim 3, wherein the multilingual, word-aligned parallel corpus includes data that correspond to 25 different languages ( many large languages like German, Arabic, Slavic languages and especially Ugro-finish languages like Hungarian, Finnish, Turkish use inflection and/or derivation, by changing the world from its base form called rd, rom to other morphologic form to express grammatical or semantic properties. These forms can range from one or two words per single lemma, e.g. for most English words, to tens of thousands of words, e.g. for some Finish words, see par. [0009]; Predicates are linked to semantic classes consisting of multilingual sets of normalized predicates reverse linked to possible lemmas and/or multiword units, with their grammatical properties, see par. [0031]).
Regarding claim 6 Zong teaches the computer-implemented method of claim 2, wherein said calculating the bilingual similarity score for one of the pairs of semantic verb frames includes: 
identifying translational equivalents of each of the semantic verb frames in the one of the pairs in a bilingual, word-aligned parallel corpus (Chinese-English translation pairs, see par. [0015]; 
adding a count of the translational equivalents of each of the semantic verb frames in the one of the pairs to a respective high-dimensional vector in a semantic space representation (because a bilingual sentence pair is a translation pair, their meanings are equivalent. The semantic equivalence between two sides of bitext means that they should have consistent predicate-argument structures. This bilingual argument structure consistency can guide us to find better SRL results, see par. [0015]; counting N which is the number of different locations in ArgSet, adding constraints, see par. [0090-0091]); 
and determining a similarity between the high-dimensional vectors of each of the semantic verb frames (a log-linear model is used to compute the probability p.sub.ik.sup.a. Let (s,t) be a bilingual sentence pair, wa be the word alignments between (s,t), see par. [0101]).
Regarding claim 7 Zong teaches the computer-implemented method of claim 1, comprising: 
receiving a new pair of automatically projected semantic verb frames, wherein each of the semantic verb frames in the new pair includes a corresponding semantic similarity score for its corresponding pair (raining the log linear model on a bilingual SRL corpus with human annotated argument alignments and using the trained model to compute the probability for aligning new arguments, see claim 11); 
using a classifier as the joint distributional semantic system to determine whether to merge the new pair of semantic verb frames (this monolingual SRL method uses maximum entropy classifier to label the arguments, see par. [0057]); 
Hajic teaches and in response to determining that the new pair of semantic verb frames should be merged, providing an indication to the recipient that the new pair of semantic verb frames should be merged (presents typically other choices to the user—faceted search, such as restriction to a certain period of document creation, author, type of the document, etc, see par. [0003]).
Regarding claim 9 Zong teaches a computer program product for performing review of semantic role labeling resources, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (embodiments of this invention can be implemented as programs, see par. [0021]), the program instructions readable and/or executable by a processor to cause the processor to: 
receive, by the processor, pairs of automatically projected semantic verb frames (tokenizing and part-of-speech tagging a bilingual sentence pair , see abstract; finding verb pairs that align to each other, see par. [0049]); 
compute, by the processor, a similarity score for each of the pairs of semantic verb frames (performing word alignments on the bilingual sentence pair, see abstract; word alignment-based similarity score, see claim 10); 
train, by the processor, a joint distributional semantic system using the computed similarity scores (train model, see par. [0043]; For each word-aligned predicate pair, performing joint inference to obtain their arguments and the alignment between these arguments, see par. [0043]); 
determine, by the processor, whether to merge each pair of the semantic verb frames, by applying the joint distributional semantic system to that pair(For each predicate, merging its duplicate argument candidates into one, see par. [0013]); 
However Zong does not teach  and in response to determining that a given pair of semantic verb frames should be merged, provide, by the processor, an indication to a recipient that the given pair of semantic verb frames should be merged.
 IN a similar field of endeavor Hajic teaches  document indexing, full-text search, and retrieval, more particular to a computer-implemented method of domain-specific full-text document search, see par. [0001]. Statistical or other quantitative methods are used to rank the output of the search in case more or many documents are found and are to be presented to the user. To restrict the number of documents, or to focus the search, the search interface presents typically other choices to the user—faceted search, such as restriction to a certain period of document creation, author, type of the document, etc, see par. [0003]. In step 3, linking of all named and other non-verb entities in the corpus R2 to any large or small scale ontology O3B that contains at least a paragraph-long description of the ontology entry is performed resulting in Verb entities (predicates) linked to semantic classes O3B consisting of multilingual sets of normalized predicates, while the semantic classes are created based on extraction from parallel corpora and manual pruning using multiple annotation and majority voting technologies and pre-prepared data T3A for sense-based verb classification and T3B for named entity recognition; Next in step 4, the corpus R2 and the corpus R3 are merged, resulting in a corpus R4, where the corpus R3 is fully grounded, while the merge is performed as straightforward substitution of entities from the corpus R3 to labelled graphs containing the semantic analysis in the corpus R2, se par. [0016-0017]. Returned documents are pruned to a predefined number of outputs desired by the user or user interface, see par. [0040].
It would have been obvious to one of ordinary skill in the art to combine the Zong invention with the teachings of Hajic for the benefit of presenting choices to the user, see par. [0003].
Regarding claim 10 Hajic teaches the computer program product of claim 9, wherein said computing similarity scores for each of the pairs of semantic verb frames includes: 
calculating a multilingual similarity score for each of the pairs of semantic verb frames (Verb entities linked to semantic classes O3B consisting of multilingual sets of normalized predicates, see par. [0016]; embeddings Q5 are used in an approximate search performed by multidimensional search methods through index X resulting in a set A of documents found, each associated with a real number representing similarity to the query Q, see par. [0020]); 
calculating a bilingual similarity score for each of the pairs of semantic verb frames (Verb entities linked to semantic classes O3B consisting of multilingual sets of normalized predicates, see par. [0016]; embeddings Q5 are used in an approximate search performed by multidimensional search methods through index X resulting in a set A of documents found, each associated with a real number representing similarity to the query Q, see par. [0020]); 
and calculating a syntactic similarity score for each of the pairs of semantic verb frames (syntactic analysis, see par. [0026]).
Regarding claim 11 Zong teaches the computer program product of claim 10, wherein said calculating the bilingual similarity score for one of the pairs of semantic verb frames includes: 
identifying translational equivalents of each of the semantic verb frames in the one of the pairs in a bilingual, word-aligned parallel corpus (Chinese-English translation pairs, see par. [0015]; 
adding a count of the translational equivalents of each of the semantic verb frames in the one of the pairs to a respective high-dimensional vector in a semantic space representation (because a bilingual sentence pair is a translation pair, their meanings are equivalent. The semantic equivalence between two sides of bitext means that they should have consistent predicate-argument structures. This bilingual argument structure consistency can guide us to find better SRL results, see par. [0015]; counting N which is the number of different locations in ArgSet, adding constraints, see par. [0090-0091]); 
and determining a similarity between the high-dimensional vectors of each of the semantic verb frames (a log-linear model is used to compute the probability p.sub.ik.sup.a. Let (s,t) be a bilingual sentence pair, wa be the word alignments between (s,t), see par. [0101]).
Regarding claim 13 Hajic teaches the computer program product of claim 11, wherein the multilingual, word-aligned parallel corpus includes data that correspond to 25 different languages ( many large languages like German, Arabic, Slavic languages and especially Ugro-finish languages like Hungarian, Finnish, Turkish use inflection and/or derivation, by changing the world from its base form called rd, rom to other morphologic form to express grammatical or semantic properties. These forms can range from one or two words per single lemma, e.g. for most English words, to tens of thousands of words, e.g. for some Finish words, see par. [0009]; Predicates are linked to semantic classes consisting of multilingual sets of normalized predicates reverse linked to possible lemmas and/or multiword units, with their grammatical properties, see par. [0031]).
Regarding claim 14 Zong teaches the computer program product of claim 10, wherein said calculating the bilingual similarity score for one of the pairs of semantic verb frames includes: 
identifying translational equivalents of each of the semantic verb frames in the one of the pairs in a bilingual, word-aligned parallel corpus (Chinese-English translation pairs, see par. [0015]; 
adding a count of the translational equivalents of each of the semantic verb frames in the one of the pairs to a respective high-dimensional vector in a semantic space representation (because a bilingual sentence pair is a translation pair, their meanings are equivalent. The semantic equivalence between two sides of bitext means that they should have consistent predicate-argument structures. This bilingual argument structure consistency can guide us to find better SRL results, see par. [0015]; counting N which is the number of different locations in ArgSet, adding constraints, see par. [0090-0091]); 
and determining a similarity between the high-dimensional vectors of each of the semantic verb frames (a log-linear model is used to compute the probability p.sub.ik.sup.a. Let (s,t) be a bilingual sentence pair, wa be the word alignments between (s,t), see par. [0101]).

Regarding claim 15 Zong teaches the computer program product of claim 9, wherein the program instructions are readable and/or executable by the processor to cause the processor to: 
receive, by the processor, a new pair of semantic verb frames, wherein each of the semantic verb frames in the new pair includes a corresponding semantic similarity score for its corresponding pair (training the log linear model on a bilingual SRL corpus with human annotated argument alignments and using the trained model to compute the probability for aligning new arguments, see claim 11);
use, by the processor, a classifier in the joint distributional semantic system to determine whether to merge the new pair of semantic verb frames (this monolingual SRL method uses maximum entropy classifier to label the arguments, see par. [0057]); 
Hajic teaches in response to determining that the new pair of semantic verb frames should be merged, provide, by the processor, an indication to the recipient that the new pair of semantic verb frames should be merged (presents typically other choices to the user—faceted search, such as restriction to a certain period of document creation, author, type of the document, etc, see par. [0003]).
Regarding claim 17 Zong teaches a system, comprising: a processor (implemented automatically in a computer, see par. [0090]); and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor (embodiments of this invention can be implemented as programs, see par. [0021]), the logic being configured to: 
receive, by the processor, a new pair of semantic verb frames (tokenizing and part-of-speech tagging a bilingual sentence pair , see abstract; finding verb pairs that align to each other, see par. [0049]); 
and use, by the processor, a classifier built as a joint distributional semantic system, and the calculated similarity scores, to determine whether the new pair of semantic verb frames should be merged (this monolingual SRL method uses maximum entropy classifier to label the arguments, see par. [0057]).
Hajic teaches calculate, by the processor, a multilingual similarity score for the new pair of semantic verb frames (Verb entities linked to semantic classes O3B consisting of multilingual sets of normalized predicates, see par. [0016]; embeddings Q5 are used in an approximate search performed by multidimensional search methods through index X resulting in a set A of documents found, each associated with a real number representing similarity to the query Q, see par. [0020]); 
calculate, by the processor, a bilingual similarity score for the new pair of semantic verb frames (Verb entities linked to semantic classes O3B consisting of multilingual sets of normalized predicates, see par. [0016]; embeddings Q5 are used in an approximate search performed by multidimensional search methods through index X resulting in a set A of documents found, each associated with a real number representing similarity to the query Q, see par. [0020]); 
calculate, by the processor, a syntactic similarity score for the new pair of semantic verb frames (syntactic analysis, see par. [0026]).
Regarding claim 19 Zong teaches the system of claim 17, wherein said calculating the multilingual similarity score for the new pair of semantic verb frames includes: 
identifying translational equivalents of each of the semantic verb frames in the one of the pairs in a bilingual, word-aligned parallel corpus (Chinese-English translation pairs, see par. [0015]; 
adding a count of the translational equivalents of each of the semantic verb frames in the one of the pairs to a respective high-dimensional vector in a semantic space representation (because a bilingual sentence pair is a translation pair, their meanings are equivalent. The semantic equivalence between two sides of bitext means that they should have consistent predicate-argument structures. This bilingual argument structure consistency can guide us to find better SRL results, see par. [0015]; counting N which is the number of different locations in ArgSet, adding constraints, see par. [0090-0091]); 
and determining a similarity between the high-dimensional vectors of each of the semantic verb frames in the new pair (a log-linear model is used to compute the probability p.sub.ik.sup.a. Let (s,t) be a bilingual sentence pair, wa be the word alignments between (s,t), see par. [0101]).
Hajic teaches wherein the multilingual, word-aligned parallel corpus includes data that correspond to 25 different languages (Hajic: many large languages like German, Arabic, Slavic languages and especially Ugro-finish languages like Hungarian, Finnish, Turkish use inflection and/or derivation, by changing the world from its base form called rd, rom to other morphologic form to express grammatical or semantic properties. These forms can range from one or two words per single lemma, e.g. for most English words, to tens of thousands of words, e.g. for some Finish words, see par. [0009]; Predicates are linked to semantic classes consisting of multilingual sets of normalized predicates reverse linked to possible lemmas and/or multiword units, with their grammatical properties, see par. [0031]).
Regarding claim 21 Zong teaches a computer-implemented method, comprising: 
given a list of pairs of automatically projected semantic verb frames and their corresponding redundancy labels (finding verb pairs that align to each other, see par. [0049]), for each of the pairs: 
computing a similarity score (find aligned pairs, see par. [0050]); 
training a joint distributional semantic system using the redundancy labels and the computed similarity scores (train model, see par. [0043]; For each word-aligned predicate pair, performing joint inference to obtain their arguments and the alignment between these arguments, see par. [0043]); 
and merging at least some of the pairs of automatically projected semantic verb frames, based on a result of the determination, into respective merged frames (For each predicate, merging its duplicate argument candidates into one, see par. [0013]).
However Zong does not teach  for each given pair of automatically projected semantic verb frames, applying the joint distributional semantic system to determine whether that pair should be merged; 
IN a similar field of endeavor Hajic teaches  document indexing, full-text search, and retrieval, more particular to a computer-implemented method of domain-specific full-text document search, see par. [0001]. Statistical or other quantitative methods are used to rank the output of the search in case more or many documents are found and are to be presented to the user. To restrict the number of documents, or to focus the search, the search interface presents typically other choices to the user—faceted search, such as restriction to a certain period of document creation, author, type of the document, etc, see par. [0003]. In step 3, linking of all named and other non-verb entities in the corpus R2 to any large or small scale ontology O3B that contains at least a paragraph-long description of the ontology entry is performed resulting in Verb entities (predicates) linked to semantic classes O3B consisting of multilingual sets of normalized predicates, while the semantic classes are created based on extraction from parallel corpora and manual pruning using multiple annotation and majority voting technologies and pre-prepared data T3A for sense-based verb classification and T3B for named entity recognition; Next in step 4, the corpus R2 and the corpus R3 are merged, resulting in a corpus R4, where the corpus R3 is fully grounded, while the merge is performed as straightforward substitution of entities from the corpus R3 to labelled graphs containing the semantic analysis in the corpus R2, se par. [0016-0017]. Returned documents are pruned to a predefined number of outputs desired by the user or user interface, see par. [0040].
It would have been obvious to one of ordinary skill in the art to combine the Zong invention with the teachings of Hajic for the benefit of presenting choices to the user, see par. [0003].


Claim(s) 4, 8, 12, 16, 18, 20 and 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zong U.S. PAP 2013/0204606 A1 in view of Hajic U.S. PAP 2020/0210491 further in view of Majkowska U.S. Patent No. 8,583,648 B1.

Regarding claim 4 Zong in view of Hajic does not teach the computer-implemented method of claim 3, wherein said determining a similarity between the high-dimensional vectors includes calculating a cosine similarity between the high-dimensional vectors.
IN a similar field of endeavor Majkowska teaches  a method may include receiving first label information regarding a first cluster that includes information identifying a first set of documents. The first label information regarding the first cluster may include a first set of labels that are associated with the first cluster. The method may further include receiving second label information regarding a second cluster that includes information identifying a second set of documents. The second label information regarding the second cluster may include a second set of labels that are associated with the second cluster. The second set of documents may be different from the first set of documents. Additionally, the method may include determining that the first and second clusters are semantically similar. This determination may include determining whether a similarity of the first and second clusters is above a similarity threshold, see col. 1 lines 25-45. Process 500 may include determining whether the similarity of the candidate clusters' term vectors is above a threshold, e.g., a threshold that is configurable by an administrator or another user. For example, cluster merge server 210 may determine whether a cosine similarity of the term vectors is above a threshold cosine similarity, see col. 10 lines 26-31).
It would have been obvious to one of ordinary skill in the art to combine the Zong in view of Hajic invention with the teachings of Majkowska for the benefit of assigning similar labels to clusters of documents which are topically similar, see col. 2 lines 9-20.

Regarding claim 8 Zong teaches in response to the reply updating the indication to reflect that the new pair of semantic verb frames should not be merged  (If an argument does not align with any argument on the other side, state that it aligns with NUL, see Zong [0117]).
However Zong in view of Hajic does not teach the computer-implemented method of claim 7, comprising: submitting the indication for review; receiving a reply which designates whether the indication has been accepted.
In a similar field of endeavor Majkowska teaches identifying semantically similar clusters, and merge these clusters. Merging the clusters may enable a search engine to more efficiently identify categorically/topically related documents, and enable the search engine to avoid providing duplicative categories/topics to users in response to search queries, see col. 12 lines 60-67. And to provide for interaction with a user, the systems and techniques described herein can be implemented on a computer having a display device, for displaying information to the user and a keyboard and a pointing device, such as a mouse or a trackball, by which the user can provide input to the computer. Other kinds of devices can be used to provide for interaction with a user as well; for example, feedback provided to the user can be any form of sensory feedback, e.g., visual feedback, auditory feedback, or tactile feedback; and input from the user can be received in any form, including acoustic, speech, or tactile input, see col. 7 lines 30-41.
It would have been obvious to one of ordinary skill in the art to combine the Zong in view of Hajic invention with the teachings of Majkowska for the benefit of more efficiently identify categorically/topically related documents, and enable the search engine to avoid providing duplicative categories/topics to users in response to search queries, see col. 12 lines 60-67.
Regarding claim 12 Zong in view of Hajic does not teach the computer program product of claim 11, wherein said determining a similarity between semantic verb frames includes calculating a cosine similarity between the high-dimensional vectors.
IN a similar field of endeavor Majkowska teaches  a method may include receiving first label information regarding a first cluster that includes information identifying a first set of documents. The first label information regarding the first cluster may include a first set of labels that are associated with the first cluster. The method may further include receiving second label information regarding a second cluster that includes information identifying a second set of documents. The second label information regarding the second cluster may include a second set of labels that are associated with the second cluster. The second set of documents may be different from the first set of documents. Additionally, the method may include determining that the first and second clusters are semantically similar. This determination may include determining whether a similarity of the first and second clusters is above a similarity threshold, see col. 1 lines 25-45. Process 500 may include determining whether the similarity of the candidate clusters' term vectors is above a threshold, e.g., a threshold that is configurable by an administrator or another user. For example, cluster merge server 210 may determine whether a cosine similarity of the term vectors is above a threshold cosine similarity, see col. 10 lines 26-31).
It would have been obvious to one of ordinary skill in the art to combine the Zong in view of Hajic invention with the teachings of Majkowska for the benefit of assigning similar labels to clusters of documents which are topically similar, see col. 2 lines 9-20.
Regarding claim 16. The computer program product of claim 15, wherein the program instructions are readable and/or executable by the processor to cause the processor to: and in response to the reply, update, by the processor, the indication to reflect that the new pair of semantic verb frames should not be merged. (If an argument does not align with any argument on the other side, state that it aligns with NUL, see Zong [0117]).
However Zong in view of Hajic does not teach submit, by the processor, the indication for review; receive, by the processor, a reply which designates whether the indication has been accepted
In a similar field of endeavor Majkowska teaches identifying semantically similar clusters, and merge these clusters. Merging the clusters may enable a search engine to more efficiently identify categorically/topically related documents, and enable the search engine to avoid providing duplicative categories/topics to users in response to search queries, see col. 12 lines 60-67. And to provide for interaction with a user, the systems and techniques described herein can be implemented on a computer having a display device, for displaying information to the user and a keyboard and a pointing device, such as a mouse or a trackball, by which the user can provide input to the computer. Other kinds of devices can be used to provide for interaction with a user as well; for example, feedback provided to the user can be any form of sensory feedback, e.g., visual feedback, auditory feedback, or tactile feedback; and input from the user can be received in any form, including acoustic, speech, or tactile input, see col. 7 lines 30-41.
It would have been obvious to one of ordinary skill in the art to combine the Zong in view of Hajic invention with the teachings of Majkowska for the benefit of more efficiently identify categorically/topically related documents, and enable the search engine to avoid providing duplicative categories/topics to users in response to search queries, see col. 12 lines 60-67.

Regarding claim 18 Zong teaches the system of claim 17, the logic being configured to: 
in response to determining that the new pair of semantic verb frames should be merged, provide, by the processor, an indication to a recipient that the new pair of semantic verb frames should be merged (Hajic teaches and in response to determining that the new pair of semantic verb frames should be merged, providing an indication to the recipient that the new pair of semantic verb frames should be merged presents typically other choices to the user—faceted search, such as restriction to a certain period of document creation, author, type of the document, etc, see par. [0003]).
Zong teaches and in response to the reply, update, by the processor, the indication to reflect that the new pair of semantic verb frames should not be merged (If an argument does not align with any argument on the other side, state that it aligns with NUL, see Zong [0117]).
Zong in view of Hajic does not teach submit, by the processor, the indication for review; receive, by the processor, a reply which designates whether the indication has been accepted. 
In a similar field of endeavor Majkowska teaches identifying semantically similar clusters, and merge these clusters. Merging the clusters may enable a search engine to more efficiently identify categorically/topically related documents, and enable the search engine to avoid providing duplicative categories/topics to users in response to search queries, see col. 12 lines 60-67. And to provide for interaction with a user, the systems and techniques described herein can be implemented on a computer having a display device, for displaying information to the user and a keyboard and a pointing device, such as a mouse or a trackball, by which the user can provide input to the computer. Other kinds of devices can be used to provide for interaction with a user as well; for example, feedback provided to the user can be any form of sensory feedback, e.g., visual feedback, auditory feedback, or tactile feedback; and input from the user can be received in any form, including acoustic, speech, or tactile input, see col. 7 lines 30-41.
It would have been obvious to one of ordinary skill in the art to combine the Zong in view of Hajic invention with the teachings of Majkowska for the benefit of more efficiently identify categorically/topically related documents, and enable the search engine to avoid providing duplicative categories/topics to users in response to search queries, see col. 12 lines 60-67.


Regarding claim 20 Zong in view of Hajic do not teach the system of claim 19, wherein said determining a similarity between the high-dimensional vectors of the semantic verb frames includes calculating a cosine similarity between the high-dimensional vectors.
IN a similar field of endeavor Majkowska teaches  a method may include receiving first label information regarding a first cluster that includes information identifying a first set of documents. The first label information regarding the first cluster may include a first set of labels that are associated with the first cluster. The method may further include receiving second label information regarding a second cluster that includes information identifying a second set of documents. The second label information regarding the second cluster may include a second set of labels that are associated with the second cluster. The second set of documents may be different from the first set of documents. Additionally, the method may include determining that the first and second clusters are semantically similar. This determination may include determining whether a similarity of the first and second clusters is above a similarity threshold, see col. 1 lines 25-45. Process 500 may include determining whether the similarity of the candidate clusters' term vectors is above a threshold, e.g., a threshold that is configurable by an administrator or another user. For example, cluster merge server 210 may determine whether a cosine similarity of the term vectors is above a threshold cosine similarity, see col. 10 lines 26-31).
It would have been obvious to one of ordinary skill in the art to combine the Zong in view of Hajic invention with the teachings of Majkowska for the benefit of assigning similar labels to clusters of documents which are topically similar, see col. 2 lines 9-20.


Regarding claim 22 Zong in view of Hajic does not teach the computer-implemented method of claim 21, wherein said merging is conditional on the approval of a human expert.
In the same field of endeavor Majkowska teaches that the process 500 may include determining whether the similarity of the candidate clusters' term vectors is above a threshold, e.g., a threshold that is configurable by an administrator or another user, see  col. 10 lines 26-31.
It would have been obvious to one of ordinary skill in the art to combine the Zong in view of Hajic invention with the teachings of Majkowska for the benefit of assigning similar labels to clusters of documents which are topically similar, see col. 2 lines 9-20.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pertinent prior art available on form 892.
Huang ‘460 teaches methods for machine translation which uses parallel data which are manually aligned, see abstract.
Akbik ‘890 teaches training a machine learning model using the selected at least one target language natural language text and annotations; and adding, using the trained machine learning model, linguistic annotations to at least one target language natural language text having incomplete linguistic annotations, see abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656